LSB Industries, Inc. Form 10-Q/A (6-30-2010) UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549Form 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number1-7677 LSB Industries, Inc. Exact name of Registrant as specified in its charter Delaware 73-1015226 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 16 South Pennsylvania Avenue, Oklahoma City, Oklahoma73107 Address of principal executive officesZip Code (405) 235-4546 Registrant's telephone number, including area code None Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [] No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).[] Yes [] No 1 (Facing Sheet Continued) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes [X] No The number of shares outstanding of the Registrant's voting common stock, as of July 30, 2010 was 21,093,683 shares, excluding 4,320,462 shares held as treasury stock. 2 Explanatory Note The Quarterly Report on Form 10-Q for LSB Industries, Inc. for the quarterly period ended June30, 2010, as filed with the Securities and Exchange Commission on August 6, 2010 ("Form 10-Q"), is being amended by this Amendment No. 1 solely to reflect all the exhibits in this report. In connection with filing of this Amendment No.1 and pursuant to Rule12b-15, certain certifications which we filed as exhibits 32.1 and 32.2 with the Form 10-Q were inadvertently not listed or described in the exhibit listunder Item 6. Thus, we are filing this Amendment No. 1 to the
